DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please insert the WIPO publication number and publication date after the PCT application number and filing date in the first paragraph of the Specification.  
Appropriate correction is required.
The abstract of the disclosure is objected to because the sentence between “executable” and “a digital storage medium” on lines 10-11 is missing a word such as “using” or “with”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 13, 14 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “blood” on line 20 of the claim.  It is not clear if this limitation is the same “blood” as on line 3 of the claim, or if it is different.
Claim 1 recites the limitation “a connection” on line 32 of the claim.  It is not clear if this limitation is the same “connection” as recited on lines 14-15 of the claim, or not.
Claim 1 recites the limitation “substituate or dialysis liquid” on line 36 of the claim.  It is not clear if this limitation is the same “substituate or dialysis liquid” as on line 23 of the claim, or not.
Claim 1 recites the limitation “a pump” on line 39 of the claim.  It is not clear if this limitation is the same “pump” as “a blood pump” on line 19 of the claim, or not.
Claim 1 recites the limitation “the fluid connection” on line 45 of the claim.  It is not clear if this limitation is either the “connection” on line 32 or the “fluid connection” on lines 14-15.  Examiner interprets them all to be the same.
Claim 1 recites the limitation “substituate or dialysis liquid” on line 50 of the claim.  It is not clear if this limitation is the same “substituate or dialysis liquid” as on line 23 or line 36 of the claim, or not.
Claim 1 recites the limitation “the fluid connection” on line 54 of the claim.  It is not clear if this limitation is either the “connection” on line 45, line 32 or the “fluid connection” on lines 14-15.  Examiner interprets them all to be the same.
Claim 5 recites the limitation “it”.  It is not clear to what limitation “it” refers.
Claim 7 recites the limitation “blood” on line 3.  It is not clear if this limitation is the same “blood” as the other recitations of “blood” in Claim 1, or not.
Claim 8 recites limitations on all of lines 2-8 of the claim that are recited as if they are new recitations of limitations but they conflict with identical limitations recited in the “control device of claim 1”, making it unclear if there are at least two different, separate groups of limitations or if they are all the same limitations together.
Claims 13 & 14 each recite “the pressure sensor”.  However, Claim 1 recites “at least one pressure sensor”, making it unclear which “pressure sensor”, and if there is a single “pressure sensor” or plural “pressure sensors”.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the measured pressure” on line 47 of the claim should be rewritten as “the pressure” to better reflect the earlier recitation on line 28 of the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the closed at least one venous patient hose clamp” on lines 52-53 of the claim should be rewritten as “the at least one venous patient hose clamp that is closed” to better reflect the earlier recitation on line 35 of the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the measured pressure” on lines 57-58 of the claim should be rewritten as “the pressure” to better reflect the earlier recitation on line 28 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al., (“Kelly”, US 2016/0030657), in view of Häcker et al., (“Hacker”, US 2017/0209638; The patent publication date of the earlier WIPO publication on 01/07/2016 is relied upon)
Claims 1, 4-9, 13 & 14 is directed to a control device, an apparatus type invention group.
Regarding Claims 1, 4-9, 13 & 14, Embodiment 1 of Kelly discloses a control device configured for controlling, (See paragraph [0078]), in interaction with a blood treatment apparatus, (System 10, See Figure 1, and See paragraph [0078]), a method for removing blood from a blood filter or extracorporeal blood circuit used for a blood treatment of a patient, (See paragraph [0098]), after completion of the blood treatment, (See paragraph [0098]),
wherein the extracorporeal blood circuit comprises: 
the blood filter having a blood chamber and a dialysis chamber between which a membrane is arranged, (Arterial/Venous Dialyzer 30/20, See Figure 1, See paragraph [0076], [0081] & [0083] & [0074]; Dialyzers have a blood side and a dialysis side with a membrane disposed within the dialyzer);
an arterial blood line or blood withdrawal line connected to the blood chamber, (Line with Arterial Access 44a connected to upstream and blood side of Arterial/Venous Dialyzer 30/20, See Figure 1, and See paragraph [0087]); 
a venous blood line or blood return line connected to the blood chamber, (Venous Line 44b connected to downstream and blood side of Arterial/Venous Dialyzer 30, 20, See Figure 1, and See paragraph [0087]); and 
a valve for selecting between establishing or interrupting a fluid connection between a line interior of the extracorporeal blood circuit and atmosphere at an exterior of the extracorporeal blood circuit, (Clamp/Valve 56 for V20 or V21 in Drip Chambers 52a/52b, See paragraph [0090]); 
wherein the blood treatment apparatus comprises: 
at least one blood pump arranged along the extracorporeal blood circuit for conveying blood within the line interior of the extracorporeal blood circuit, (Pump 48 on Arterial Access Line 44a, See Figure 1, and See paragraph [0087]);
at least one venous patient hose clamp for interrupting a flow through a section of the venous blood line or blood withdrawal line, (Valve 56/V1 on Venous Line 44b, See paragraph [0090]); 
at least one pressure sensor for measuring a pressure prevailing in the arterial blood line or blood withdrawal line or in the venous blood line or blood return line, (PT1 Sensor 46 on Arterial Access Line 44a, See Figure 1, and See paragraph [0087]);
wherein the method comprises: 
b) closing the at least one venous patient hose clamp, (See paragraph [0090]).
Embodiment 1 of Kelly does not disclose:
at least one conveying device for introducing substituate or dialysis liquid into the arterial blood line or blood withdrawal line or into the venous blood line or blood return line
at least one actuation device for actuating the valve
wherein the method comprises:
a) interrupting a connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve
c) introducing substituate or dialysis liquid into: (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line, and/or establishing an increased pressure, via a pump used for the introducing, in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line
d) establishing the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by opening the valve either: (i) in response to the measured pressure reaching or exceeding a predetermined first value or (ii) when a predetermined first time period has elapsed since beginning introducing substituate or dialysis liquid since the beginning of the establishing or increasing pressure in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line with the closed at least one venous patient hose clamp; and 
e) interrupting the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve and opening the at least one venous patient hose clamp either (i) in response to the measured pressure decreasing to a predetermined second value or (ii) when a predetermined second time period has elapsed since the valve was opened in step d).
Embodiment 2 of Kelly discloses at least one conveying device for introducing substituate or dialysis liquid into the arterial blood line or blood withdrawal line or into the venous blood line or blood return line, (Bag 368 and Line 372 connected to Arterial Line 44a, See Figure 26, See paragraph [0245] & [0247], Kelly),
wherein the method comprises:
 a) interrupting a connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve, (See paragraph [0244]; Examiner interprets when drip chamber 52 is filled/vented to establish the connection to the atmosphere, thus when “the pump then runs again…to move half a drip chamber” to interrupt said connection),
b) closing the at least one venous patient hose clamp, (See paragraph [0250]),
c) introducing substituate or dialysis liquid into: (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line, (See paragraph [0245]), and/or establishing an increased pressure, via a pump used for the introducing, in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line, (See paragraph [0244]; “pump then runs again in the normal operation direction enough to move half a drip chamber…in the normal operating direction”),
d) establishing the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by opening the valve either: (i) in response to the measured pressure reaching or exceeding a predetermined first value or (ii) when a predetermined first time period has elapsed since beginning introducing substituate or dialysis liquid since the beginning of the establishing or increasing pressure in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line with the closed at least one venous patient hose clamp, (See paragraph [0244]; Examiner interprets increasing pressure in the arterial line to indicate having pump 48 operate in the normal operating direction versus reverse direction); and 
e) interrupting the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve and opening the at least one venous patient hose clamp either (i) in response to the measured pressure decreasing to a predetermined second value or (ii) when a predetermined second time period has elapsed since the valve was opened in step d), (See paragraph [0244]; Examiner interprets having the blood pump 48 running in reverse direction and having drip chamber 52 with its valve open/vented, thus creating a negative pressure which is lower than the positive pressure generated when the pump drives forward/normally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control device of Embodiment 1 of Kelly by incorporating:
at least one conveying device for introducing substituate or dialysis liquid into the arterial blood line or blood withdrawal line or into the venous blood line or blood return line
wherein the method comprises:
 a) interrupting a connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve
c) introducing substituate or dialysis liquid into: (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line, and/or establishing an increased pressure, via a pump used for the introducing, in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line
d) establishing the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by opening the valve either: (i) in response to the measured pressure reaching or exceeding a predetermined first value or (ii) when a predetermined first time period has elapsed since beginning introducing substituate or dialysis liquid since the beginning of the establishing or increasing pressure in (i) the arterial blood line or the blood withdrawal line, or (ii) the venous blood line or the blood return line with the closed at least one venous patient hose clamp; and 
e) interrupting the fluid connection between the atmosphere and the line interior of the extracorporeal blood circuit by closing the valve and opening the at least one venous patient hose clamp either (i) in response to the measured pressure decreasing to a predetermined second value or (ii) when a predetermined second time period has elapsed since the valve was opened in step d)
as in Embodiment 2 of Kelly because “it is necessary to prime the extracorporeal circuits…with sterile solution prior to connecting patient access line…and venous acces line to the patient” and “modifications” to the “priming methods can also be made to provide a blood rinseback to patient” which “is done at the end of therapy to return any blood in the extracorporeal line to the patient”, (See paragraph [0247], Kelly).
Modified Kelly does not explicitly disclose at least one actuation device for actuating the valve.
Hacker discloses a control device with at least one actuation device for actuating the valve, (See paragraph [0031], Hacker).  Additional features of this embodiment are included as part of the overall combination and claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control device of modified Kelly by incorporating at least one actuation device for actuating the valve as in Hacker in order to “establish or prevent a fluid communication between the interior” of the drip chamber “and the exterior…depending on how the device is being controlled” and “the pressure compensation established in this manner may effect together with force acting on the fluid, the desired…flow of the fluid”, (See paragraph [0031], Hacker).
Additional Disclosures Included:
Claim 4: The control device according to claim 1, wherein when executing the method, a free end of the arterial blood line or blood withdrawal line is connected in fluid communication to a further section of the venous blood line or blood return line, (Connection 358, See Figure 26, See paragraph [0243], Kelly).
Claim 5: The control device according to claim 1, wherein the extracorporeal blood circuit comprises a venous air separation chamber, (Drip Chamber 52b in Venous Line 44b, See Figure 1, and See paragraph [0089]); and wherein the method begins only after it has been ascertained that the venous air separation chamber is not completely filled with liquid, or it is not filled with liquid beyond a predetermined level, (See paragraph [0090], [0243] & [0244], Kelly).
Claim 6: The control device according to claim 1, wherein the extracorporeal blood circuit comprises a venous air separation chamber, (Drip Chamber 52b in Venous Line 44b, See Figure 1, and See paragraph [0089]), and a single-needle chamber, and wherein the valve located between the venous air separation chamber and the single-needle chamber, (Valve 35 located directly between Air Separator Chamber 21 and Single Needle Chamber 36, See Figure 2, and See paragraph [0124] & [0129], Hacker)
Claim 7: The control device according to claim 1, wherein the steps a) to e) of the method for removing blood are performed several times in succession, (See Figure 26, See paragraph [0249] & [0250], Kelly).
Claim 8: A medical treatment apparatus comprising: at least one extracorporeal blood circuit with a line interior and comprising an arterial blood line or blood withdrawal line, (Line with Arterial Access 44a connected to upstream and blood side of Arterial/Venous Dialyzer 30/20, See Figure 1, and See paragraph [0087]); at least one blood pump arranged along the extracorporeal blood circuit for conveying blood within the line interior of the extracorporeal blood circuit, (Pump 48 on Arterial Access Line 44a, See Figure 1, and See paragraph [0087]); at least one conveying device for introducing substituate or dialysis liquid into the arterial blood line or blood withdrawal line, (Bag 368 and Line 372 connected to Arterial Line 44a, See Figure 26, See paragraph [0245] & [0247], Kelly); and at least one control device according to claim 1, (See Rejection of Claim 1 above).
Claim 9: The medical treatment apparatus according to claim 8, wherein the extracorporeal blood circuit is, at least in section thereof, part of a blood cassette, (See paragraph [0085]).
Claim 13: The control device according to claim 1, wherein the method further comprises measuring, using the pressure sensor, the pressure prevailing in: (i) the arterial blood line or blood withdrawal line or (ii) the venous blood line or blood return line, (See paragraph [0087]).
Claim 14: The control device according to claim I, wherein the method further comprises measuring, using the pressure sensor, the pressure prevailing in: (i) the arterial blood line or blood withdrawal line and (ii) the venous blood line or blood return line, (See paragraph [0087] & [0090]).
Claim 10 is directed to a digital storage medium, an apparatus or device type invention group.
Regarding Claim 10, modified Kelly discloses a digital storage medium, in the form of a disk, CD, or DVD or EPROM, with electronically readable control signals, (See paragraph [0008], Hacker), configured for configuring the control device according to claim 1, (See rejection of Claim 1 above).
Claim 11 is directed to a computer product, an apparatus or device (product) type invention group.
Regarding Claim 11, modified Kelly discloses a computer product with a program code saved on a machine-readable carrier, (See paragraph [0010] & [0011], Hacker), for configuring the control device according to claim 1, (See rejection of Claim 1 above).
Claim 12 is directed to a computer program, an apparatus or device (product) type invention group.
Regarding Claim 12, modified Kelly discloses a computer program with a program code, (See paragraph [0010], Hacker), for configuring the control device according to claim 1, (See rejection of Claim 1 above).
Claims 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Hacker and in further view of Fava et al., (“Fava”, US 2012/0265117).
Claims 2 & 3 are directed to a control device, an apparatus type invention group.
Regarding Claim 2, modified Kelly discloses the control device according to claim 1, but does not disclose wherein the predetermined first value is between 1 and 2 bar or the predetermined first time period is between 2 sec and 5 sec.
Fava discloses a method for priming an extracorporeal blood circuit, (See Abstract, Fava), wherein the predetermined first value is between 1 and 2 bar or the predetermined first time period is between 2 sec and 5 sec, (See paragraph [0041], Fava; Fava anticipates the predetermined first time period at 4 or 5 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control device of modified Kelly by incorporating 
wherein the predetermined first value is between 1 and 2 bar or the predetermined first time period is between 2 sec and 5 sec 
as in Fava for applying the phase “raising the liquid levels in the…venous…separation chamber” and “transferring gas (air) from the blood circuit” and stopping this phase “when a predetermined pressure level is reached in the extracorporeal circuit” at this predetermined time period, (See paragraph [0041], Fava).
Regarding Claim 3, modified Kelly discloses the control device according to claim 1, but does not explicitly disclose wherein the predetermined second value is between 0 and 0.5 bar or the predetermined second time period is between 1 sec and 3 sec.
Fava discloses a method for priming an extracorporeal blood circuit, (See Abstract, Fava), wherein the predetermined second value is between 0 and 0.5 bar or the predetermined second time period is between 1 sec and 3 sec, (See paragraph [0047], Fava; Fava anticipates the predetermined second value at 0 mmHg or bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the control device of modified Kelly by incorporating
wherein the predetermined second value is between 0 and 0.5 bar or the predetermined second time period is between 1 sec and 3 sec
as in Fava because “the blood pump…is stopped” and “dialysis monitor controls that there is neither flow nor back-filtration” and “following these checks, the priming procedure is terminated and the extracorporeal blood can be connected to the patients in a known way”, (See paragraph [0047], Fava).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779